EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is understood that undisclosed visible surfaces or portions of an article do not form part of the claimed design.  In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980).  Determination of patentability is based on the design for the article as shown and described. In this application, the Examiner understands that ONLY the top, front, and right surfaces are part of the claimed design, all other unclaimed portions not shown in the drawings or described in the specification - are not part of the claimed design.


Specification
The specification must be amended to provide clear and accurate descriptions of all figures disclosed. Hague Rule 7(5) (a), 37 CFR 1.1024, MPEP 2920.04(a)II. No description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. In re Freeman, 23 App. D.C. 226 (App. D.C. 1904).
has amended the specification, to read:
-- Figure 1.1 is a perspective view of the portion of a shopping bag showing my new design with the handle in an vertical position;
Figure 1.2 is another perspective view with the handle shown in a horizontal position;
Figure 1.3 is a top view thereof;
Figure 1.4 is a right side view of Figure 1.1;
Figure 1.5 is a right side view of Figure 1.2;
Figure 1.6 is a front view of Figure 1.1; and 
Figure 1.7 is a front view of Figure 1.2. --


Conclusion
The claim is allowable over the prior art cited.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068. The examiner can normally be reached Tuesday-Thursday, 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915